DETAILED ACTION
Status of Application
Receipt of the Amendments and Applicant’s Arguments/Remarks, all filed 11/4/2022, is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn. 
Claims 1 and 18 are amended.
Claims 24-27 are newly added.
Claims 1-27 are currently under consideration.  
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments/Amendments
Applicant amended claims 1 and 18 requiring “wherein the composition can pass through cellular and tissue membranes”. The previous 35 U.S.C. 102 anticipation rejection under Echols (US 20160030601 A1) has been overcome and hereby withdrawn. 
However, Examiner now relies on Echols (US 20160030601 A1) in view of Lasser et al. (WO 2016054658 A1). 
The new grounds of rejection are necessitated by amendment, therefore this action is made FINAL.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
	Claims 1-8 and 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Echols (US 20160030601 A1) in view of Lasser et al. (WO 2016054658 A1) hereinafter Lasser.
Regarding claim 1, Echols discloses a composition that has utility as an intravenous radiopaque composition that can image a vascular system of an entire animal [0018], comprising fluorescent dye [0019], opacifying agents operative herein are inorganic and illustratively include barium based compounds illustratively including barium sulfate [0023]); a water miscible co-solvent of C1-C4 alkyl alcohol to form an aqueous solvent system [0021].
Echols does not explicitly disclose wherein the radiopaque composition can pass through cellular and tissue membranes.
 	However, Lasser is drawn to compositions including X-ray contrast media compounds and methods of using the same (abstract).
 	Lasser discloses any suitable X-ray contrast media can be used in the methods and compositions. In certain embodiments an X-ray contrast compound is one or more of iopamidol, ioversol, iopromide, iohexol, iothalamate (iothalamic acid), diatrizoate, ioxaglate (ioxaglic acid, e.g. , HEXABRIX.sup.®), iodipamide, iodixanol (e.g. , VISIPAQUE™) (iodine based contrast agent) [0052].
 	Lasser discloses the compositions for use according to the methods of the invention can include pharmaceutical carriers [0059]. Lasser discloses the composition for intravenous administration wherein suitable carriers include ethanol [0066].
 	Lasser discloses the carrier can improve the absorption of the composition, change the viscosity of the composition, change the solubility of the composition, or change the diffusivity of the composition as compared to that of the X-ray contrast media alone [0077].
 	Lasser discloses liquid pharmaceutically administrable compositions can comprise an X-ray contrast media as defined above and optional pharmaceutical adjuvants in a carrier (e.g.  ethanol or the like) to form a solution or suspension [0079].
 	Lasser discloses the term "carrier" defines a chemical compound that facilitates the incorporation of a compound into cells or tissues. For example dimethyl sulfoxide (DMSO) is a commonly utilized carrier as it facilitates the uptake of many organic compounds into the cells or tissues of an organism (into the cells or tissues encompasses wherein the composition can pass through cellular and tissue membranes) [0092].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition disclosed by Echols, wherein the composition can pass through cellular and tissue membranes, as disclosed by Lasser.
	One of skill in the art would have been motivated to do so because Echols and Lasser are both in the field of compositions comprising contrast agent and Lasser discloses the carrier can improve the absorption of the composition, change the viscosity of the composition, change the solubility of the composition, or change the diffusivity of the composition as compared to that of the X-ray contrast media alone [0077].
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding claim 2, Echols discloses C1-C4 alkyl alcohol is provided to form an aqueous solvent system [0021].
Regarding claim 3, Echols discloses a water miscible co-solvent of formalin, C-C alkyl alcohol, acetone, phenol, or a combination thereof is provided to form an aqueous solvent system. It is appreciated that a co-solvent can provide attributes illustratively including improved tissue preservation, greater organic dye solubility; as compared to a purely aqueous solution [0021].
Regarding claim 4, Echols discloses a water miscible co-solvent of ... C1-C4 alkyl alcohol is provided to to form an aqueous solvent system [0021].
Regarding claim 5, Echols discloses opacifying agents operative herein are inorganic and illustratively include barium based compounds illustratively including barium sulfate [0023].
Regarding claim 6, Echols discloses making a radiodense vascular fill composition [0013]; opacifying agents operative herein are inorganic and illustratively include barium based compounds illustratively including barium sulfate [0023].
Regarding claim 7, Echols discloses maintaining the opacifying agent composition including gelatin in a temperature range of at least 45 Celsius provides a sufficient viscosity to successfully perfuse and later image the arteriovenous anatomy of the subject [0025].
Regarding claim 8, Echols discloses in certain embodiments of the present invention, the composition flows through the subject vascular system without clogging vessels [0019].
Regarding claim 15, Echols discloses the whole animal Subject or harvested portions are then imaged using CT, radiography, MRI, or other imaging modalities [0034].
Regarding claim 16, Echols discloses the present invention has utility as an intravenous radiopaque composition that can image a vascular system of an entire animal [0018].
Regarding claim 17, Echols discloses the imaging an entire vascularized organism and some tubule based mechanical systems [0002].
Regarding claim 18, Echols discloses improved composition and process for imaging an entire vascularized organism [0002]; flowchart of a method of using the imaging composition in a subject according to embodiments ([0016]; Fig. 1), two intravenous (IV) catheters are placed at opposite ends of the subject body. Ideally, one catheter carrying the inventive radiopaque contrast dye solution is directed towards the heart (in the normal direction of venous flow), while the other catheter is directed away from the heart [0032], the section of vessel between the two catheters is ligated and completely occluded [0032], a flush is provided using sterile isotonic fluids (such as 0.9% NaCl, 2.5% Dextrose, Lactated Ringers Solution, Normosol, etc.) with or without heparin at 0.5-5 cc per 100 cc of isotonic fluids into the catheter directed towards the heart. While flushing the isotonic fluids, blood should come out the opposite IV [0033], once the blood has been adequately flushed from the body, the opacifying agent gelatinous mixture is introduced into the IV catheter directed towards the heart [0034]; by adding visual light spectrum or fluorescent dye to the inventive contrast agent composition, visualization of vasculature is improved [0019]; opacifying agents operative herein are inorganic and illustratively include barium based compounds illustratively including barium sulfate [0023], a water miscible co-solvent of ... C1-C4 alkyl alcohol is provided to to form an aqueous solvent system [0021], once the body has been judged adequately perfused, the catheter(s) are capped[0034], subject or harvested portions are then imaged using CT, radiography, MRI, or other imaging modalities [0034].
Regarding claim 19, Echols two intravenous (IV) catheters are placed at opposite ends of the subject body [0032].
Regarding claim 20, Echols discloses two intravenous (IV) catheters are placed at opposite ends of the subject body. Ideally, one catheter carrying the inventive radiopaque contrast dye solution is directed towards the heart (in the normal direction of venous flow), while the other catheter is directed away from the heart [0032].
Regarding claim 21, Echols discloses the contrast CT images may be used as the gold standard to help in understanding what is being seen on the time of flight study non-invasive means to look at blood vessels [0036].
Regarding claim 22, Echols discloses composition in prototypical form is a mixture of an opacifying agent, an aqueous gelatinous substance, and in some inventive embodiments, a physiologically isotonic buffer in lieu of water or buffers of differing molality (hypo-tonic or hyper-tonic) [0021].
Regarding claim 23, Echols discloses an isotonic fluid with or without heparin or other anticoagulant and/or vasodilator is/are then flushed through the vascular system and the radiopaque composition is infused into the first IV catheter. After waiting a given time interval for the radiopaque com position to cool and form a solid gel, an imaging scan is performed [0014].
Regarding claims 24-27, Lasser discloses the contrast media can be administered in combination with additional excipients. In particular, any suitable excipient, the like or combinations thereof as listed in "Remington's Pharmaceutical Sciences," Mack Publishing Co., Easton, PA, 18th edition, 1990. can be used with a composition as disclosed by Lasser. The various X-ray contrast materials listed herein, alone or in combination, can be incorporated into or used with the materials described in Remington's. Any suitable carriers can be used, including those understood in the art; e.g., in Remington's Pharmaceutical Sciences, above. The pages in the attached Appendix from Remington's Pharmaceutical Sciences are incorporated herein by reference in their entirety, including without limitation for all of the types of formulations, methods of making, etc. [0068]. One of ordinary skill in the art would reasonably expect success in arriving at the claimed composition comprising carrier of between 5-95% wt. and between 10-50 wt. based on the teachings of Lasser and Lasser’s disclosure of Remington's Pharmaceutical Sciences that are incorporated herein by reference into the Lasser reference.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Echols (US 20160030601 A1) in view of Lasser et al. (WO 2016054658 A1) hereinafter Lasser as applied to claims 1-8 and 15-27 above and further in view of Eriksen et al. (US 20040052728 A1) hereinafter Eriksen.
The teachings of Echols and Lasser are disclosed above.
Regarding claim 9, Lasser in view of Echols does not explicitly disclose the prescence of vasodilator.
However, Eriksen discloses injecting a substantially free flowing contrast or tracer agent into the vascular system of said subject so as to generate a substantially steady state distribution [0011]; generating one or more first images in respect of vasculated tissue in a target area [0012], free-flowing ultrasound contrast agents which may be used in ultrasound imaging ... include gas-containing and gas-generating formulations which give rise to echogenic gas microbubbles in the blood stream upon intravenous injection [0018], contrast agent formulation comprising lipid stabilized sulfur hexafluoride microbubbles was prepared by addition of 0.9% saline [0050].
Eriksen discloses vasoactive substances which may be employed include vasodilators [0032], coadministration of a vasodilator drug with such accumulating ultrasound contrast agents substantially enhances contrast agent uptake in healthy tissue [0007].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition disclosed by Echols in view of Lasser, wherein the composition comprises vasodilator, as disclosed by Eriksen.
	One of skill in the art would have been motivated to do so because Echols, Lasser and Eriksen are in the field of compositions comprising contrast agent and Eriksen discloses coadministration of a vasodilator drug with such accumulating ultrasound contrast agents substantially enhances contrast agent uptake in healthy tissue [0007].
Regarding claim 10, Eriksen discloses vasoactive substances which may be employed include vasodilators [0032].
Regarding claim 11, Eriksen discloses representative examples of vasoconstrictor drugs which may be useful in such embodiments include epinephrine [0036].
Regarding claim 12, Eriksen discloses representative examples of vasoconstrictor drugs which may be useful in such embodiments include epinephrine [0036]).
Regarding claim 13, Eriksen discloses Representative examples of materials useful in gas containing contrast agent microparticles include sugar alcohols [0025].
Regarding claim 14, Eriksen discloses representative examples of materials useful in gas containing contrast agent microparticles include sugar alcohols [0025].

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                         
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615